Action for separation by the plaintiff husband; with counterclaim for a separation by the defendant wife. Order awarding to the defendant $1,000 as an additional counsel fee and for certain disbursements, to be paid within five days after Service of copy of order, modified by striking out said provision and in place thereof inserting a provision that plaintiff pay defendant $500 as an additional counsel fee and $167.20 as reimbursement for expenditures, the sum in reimbursement to be paid within five days from the entry of the order hereon, and the sum for counsel fee to be paid when the ease is tried. As so modified, the order is affirmed, without costs. There should be a prompt trial and disposition of this action, especially in view of there having been an examination before trial which has made available evidence which is not ordinarily to be obtained for the purpose of fixing permanent alimony in advance of a wife establishing her right to a separation. (Safrin v. Safrin, 205 App. Div. 628; Fried v. Fried, 230 id. 708; Mendel v. Mendel, Id. 869.) Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.